Citation Nr: 9920845	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for blastomycosis of the 
lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
by the Winston-Salem, North Carolina RO.  

In July 1997, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in November 1997 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The weight of the medical evidence establishes that the 
veteran's blastomycosis of the lungs, first objectively 
demonstrated many years after service, is not related to his 
military service.


CONCLUSION OF LAW

Blastomycosis of the lungs was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran was seen during 
service for respiratory problems.  A service medical record 
dated in February 1970 notes that the veteran complained of 
pain when coughing or breathing.  The examiner noted a 
diagnosis of pneumonia.  A November 1971 service medical 
record notes that the veteran was treated for an upper 
respiratory infection.  A February 1973 separation 
examination report notes the veteran's history of pneumonia.  
Clinical evaluation of the lungs was normal; chest x-rays 
were negative.  The veteran was found to be physically 
qualified for separation.

Private records of hospitalization indicate that the veteran 
was seen beginning in March 1985 with complaints of lower 
chest pain and shortness of breath.  The pain was reported to 
be constant in nature in June 1985.  Diagnosis in July 1985 
was pleural effusion with fever, etiology undetermined.  
After surgery in August 1985, the veteran was ultimately 
diagnosed with blastomycosis.  

A December 1993 VA examination report notes the veteran's 
complaints of shortness of breath and pain in his left side 
and back.  The veteran denied any hemoptysis or cough.  He 
indicated that he was limited in the amount of walking he 
could do because of pleuritic chest pain.  Examination of the 
chest revealed normal palpation and observation.  There was 
flatness to percussion over the lower half of the left 
posterior lung field.  Breath sounds were normal throughout.  
No rales, rhonchi, or wheezes were appreciated.  Chest x-rays 
revealed sutures in the region of the left lower lung field 
above the diaphragm, secondary to previous operative 
procedure.  Slight elevation of the left hemidiaphragm was 
noted.  The visualized lung fields bilaterally were otherwise 
clear.  The left pleura appeared to be unremarkable.  
Diagnosis was history of blastomycosis of the lungs, partly 
treated, with residual left pleural pain and no active 
disease.

VA outpatient treatment records dated from 1993 to 1994 note 
that the veteran was seen on several occasions with various 
complaints, including blastomycosis.  Specifically, a March 
1993 treatment record notes the veteran's history of 
blastomycosis.  August 1993 treatment records note the 
veteran's complaints of pain in both lungs.  August 1993 and 
October 1994 chest x-rays revealed considerable chronic 
fibrosis in the left lower lobe, no infiltrates and no 
effusion.

A July 1995 VA examination notes the veteran's complaints of 
progressive shortness of breath on exertion and left-sided 
pleuritic chest pain.  Examination revealed decreased breath 
sounds and fremitus in the left base.  The examiner indicated 
that pulmonary function studies showed normal findings.  
Chest x-rays revealed slight elevation of the left 
hemidiaphragm with minimal tenting in the region of sutures 
involving the left lower lung field secondary to previous 
operative procedure.  The remaining lung fields were clear 
and the pleural spaces were normal.  Diagnosis was pulmonary 
blastomycosis dermatitides.

In a January 1996 letter, Norman E. Adair, M.D., stated that 
he had reviewed the veteran's chart and concluded that the 
veteran had what appeared to be blastomycosis in the pleural 
space.  He further stated that "this fungus can be found in 
Southeast Asia.  It is also present in our state as well as 
surrounding states."

In a January 1996 letter, Larry M. Gish, M.D., stated that 
isolated cases of blastomycosis had been reported worldwide.  
He went on to state

However, the disease is concentrated 
primarily in the South and North Central 
United States, particularly the areas 
bordering the Mississippi and Ohio River 
basins.  To my knowledge, there is no 
data that the spores can remain dormant 
in the body for years before it finally 
progresses to disease.  Blastomycosis, 
however, can be a very indolent infection 
and I really can't say how long you have 
had it, nor can I really say whether you 
got it in the United States, since you do 
live in the Southern part of the United 
States; or whether you picked it up in 
Vietnam."

In a March 1996 letter to the veteran, Stephen L. 
Wallenhaupt, M.D., commented:  

As you know from his [Dr. Adair's] 
letter, blastomycosis is an unusual 
infection in this area, though not 
unheard of.  It is not unusual to be 
found in Southeast Asia.  

Certainly on the basis of your surgery, 
you felt that your infection had been 
very chronic and the degree of scarring 
would confirm this.  It's entirely 
possible that this had been present for a 
number of years prior to your surgery.  

I do not have all the details of your 
hospital record here but would be more 
than happy to review that, if necessary 
to assist you with this information.  I 
think it would be reasonable for us to 
say that the infection had been present 
for the 15 years that you had noted in 
your letter.  

The veteran testified during a July 1997 Travel Board hearing 
that he first noticed a lung problem in April 1985.  He 
indicated that he had been experiencing "small pains on the 
left side" at that time, and was treated for pneumonia.  The 
veteran stated that he returned for further treatment after 
noticing that that "left side of [his] chest had sort of 
sunken in."  He further stated that surgery in September 
1985 revealed a hole in his left lung.  The veteran's wife 
testified that the veteran's doctor stated that blastomycosis 
had "probably been eating on [the veteran's lung] about 15 
years."  The veteran testified that Dr. Fitzgerald, a 
physician at the Winston-Salem, North Carolina VA Clinic, 
indicated that he "brought that blastomycosis from 
Vietnam."  The veteran further testified that he continues 
to experience shortness of breath.

Following remand by the Board for additional development in 
July 1997, treatment records were received from the Social 
Security Administration (SSA) in July 1998.  These treatment 
records note that the veteran was seen for various 
complaints, including blastomycosis that was first diagnosed 
in 1985.  None of the medical records submitted relate a 
diagnosis of blastomycosis to the veteran's military service.  
A May 1997 SSA determination notes that the veteran was 
awarded disability benefits based solely on his psychiatric 
disabilities.

A September 1998 VA examination report notes that the veteran 
was complaining of some cough and sputum production.  There 
was no hemoptysis or pleuritic chest pain.  The veteran 
stated that he is able to cut the grass and do household 
chores, but is unable to undergo strenuous activity.  He did 
not specifically complain of shortness of breath; he had no 
fever or chills.  The veteran indicated that he started 
smoking at age 13 and has smoked one and a half to two packs 
of cigarettes per day for the last five years.  Upon 
examination, respiration was 18.  The lungs were clear to 
auscultation.  A scar from a previous left thoracotomy was 
noted.  Impression included pleural blastomycosis with 
granulomatous pleuritis and recurrent pleural effusion in 
1985.  The examiner indicated that the veteran's c-file had 
been reviewed.  The examiner further stated, "I am unable to 
determine the connection of [the veteran's] blastomycosis to 
his active duty service, and I believe that his disease is 
nonservice-connected."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for blastomycosis of the lungs.  A 
claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this regard, the veteran has submitted a plausible claim 
and it is further noted that it appears that all relevant 
evidence necessary to adjudicate the claim has been obtained. 

Service connection will be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d)(1998).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when; (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307 (1998)) and the veteran 
presently has the same condition; (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the medical 
evidence relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169 (1998); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In the case at hand, it is clear that blastomycosis was not 
diagnosed in service or for many years after service; 
however, this does not preclude a finding of service 
connection.  Under § 3.303(d), service connection can still 
be established if all the evidence establishes that the 
disease was incurred in service.  In this regard, there are 
of record several medical opinions concerning the question of 
whether the lung infection was incurred during service.  
First Dr. Adair reported that he had reviewed the veteran's 
chart and only noted that the fungus could be found in 
Southeast Asia, but also could be found in his state (North 
Carolina, where the veteran also resides) and the surrounding 
states.  Dr. Adair made no comment as to whether he thought  
one area was more likely than the other to have precipitated 
the lung infection.  Essentially, this amounts to no more 
than a neutral opinion.  

In a January 1996 letter, Dr. Gish stated that he could not 
determine how long the veteran had blastomycosis or whether 
he had picked it up in Vietnam.  This opinion points out that 
the disease is most prevalent in the United States and 
particularly in the southern part of the United States where 
the veteran resides.  Again, this opinion does not tend to 
support the veteran's claim in any significant way; rather, 
in view of the comments about the prevalence of the disease 
in the southern part of the United States, it actually tends 
to support the conclusion that the infection was not incurred 
in Vietnam.

Dr. Wallenhaupt's opinion is clearly more supportive of the 
veteran's claim, but even this opinion talks in terms of 
possibility.  The doctor states that it was "entirely 
possible" that the infection had been present for a number 
of years and that it was reasonable to say that the infection 
had been present for 15 years.  This opinion must be viewed 
in light of the fact that it was based on a history provided 
by the veteran and is not substantiated by other medical 
records.  The private physician stated that he did not review 
the veteran's medical records.  Thus, the opinion is 
unreliable.  See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

On the other hand, the opinion rendered by the VA examiner in 
September 1993 is given more weight, as the examiner was able 
to review the veteran's claims file prior to examination.  
The VA examiner could find no connection between 
blastomycosis and the veteran's military service.  For these 
reasons the Board concludes that the preponderance of the 
evidence is against service connection for blastomycosis of 
the lungs and the appeal is denied.  Since the weight of the 
evidence as described above clearly favors a denial of the 
claim for service connection for blastomycosis of the lungs, 
the doctrine of giving the veteran the benefit of the doubt 
when the evidence is in relative equipoise is not for 
application.  38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to service connection for blastomycosis of the 
lungs is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

